Per Curiam.
This ease presents issues of fact and in our opinion the findings of fact contained in the decision included in the record are supported by the evidence and are not contrary to its weight. The judgment as entered March 10, 1926, is by no means in proper form. Nevertheless its language discloses that it is based upon a determination of the judge who presided at the trial directing a dismissal of the complaint, with costs, and that the judgment was intended to follow this direction. The determination referred to in the judgment, although improperly named, must be the decision included in the judgment roll. When the judgment is read in connection with the rest of the roll, we think the irregularities in the judgment and decision did not prejudice any substantial right of the plaintiff, were such as could be corrected in any stage of the action by order, and must be disregarded upon appeal. (Civ. Prac. Act, § 105.) Consequently, whether the order appealed from was or was not effective is immaterial. The *832judgment and order should be affirmed, with costs. All concur. Present —■ Hubbs, P. J., Sears, Crouch, Taylor and Sawyer, JJ. Judgment and order affirmed, without costs of this appeal to either party.